DETAILED ACTION
Claims 1, 3-6, 9-10, 12-15 and 18 are amended. Claims 2 and 11 are cancelled. Claims 1, 3-10 and 12-18 are pending.
Claim Objections
Claim 10 is objected to because of the following informalities:
As per claim 10, the limitation “a control unit, which has a control end, an input end, and a plurality of output ends, wherein the control end is electrically connected to the control chip, the input end receives a common electrode voltage, and each of the plurality of output ends is connected to each of the plurality of data signal output ends, and each of the plurality of transistors is connected to each of the plurality of data signal output ends, a gate of each of the plurality of transistors is connected to the control end, a source of each of the plurality of transistors is connected to each of the plurality of data signal output ends, and a drain of each of the plurality of transistors is connected to the input end” should be “a control unit, which has a control end, an input end, and a plurality of output ends and comprises a plurality of transistors, wherein the control end is electrically connected to the control chip, the input end receives a common electrode voltage, and each of the plurality of output ends is connected to each of the plurality of data signal output ends, and each of the plurality of transistors is connected to each of the plurality of data signal output ends, a gate of each of the plurality of transistors is connected to the control end, a source of each of the plurality of transistors is connected to each of the plurality of data signal output ends, and a drain of each of the plurality of transistors is connected to the input end”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20090040244). 
As per claim 1, Lee discloses a display device (Abstract), comprising a display panel (Fig. 7, #200) and a driver circuit (#100), wherein the driver circuit (#100) is configured to drive the display panel (#200; [0040]), and the driver circuit (#100) comprises:
a data driving chip (#100), which has a plurality of data signal output ends (#D1’-Dm’), and is configured to output a data signal to the display panel (#200) through the plurality of data signal output ends (#D1’-Dm’; [0063]-[0066]);
a control chip (#110), which is configured to output a control signal (#CLKO) when the display device (#200) is powered off ([0044]; [0070]-[0071]); and
a control unit (#140), which has a control end (i.e., control end that receives #CLKO), an input end (i.e., input end that receives #Vcom), and a plurality of output ends (i.e., output ends that outputs ±AVDD, Vcom) and comprising a plurality of transistors (Figs. 3-4, #T1-T4), wherein the control end (i.e., control end that receives #CLKO) is electrically connected to the control chip (#110), the input end (i.e., input end that receives #Vcom) receives a common electrode voltage (#Vcom), and each of the plurality of output ends (i.e., output ends that outputs ±AVDD, Vcom) is connected to each of the plurality of data signal output ends (#D1’-Dm’; [0060]-[0066]), and each of the plurality of transistors (#T1-T4) is connected to each of the plurality of data signal output ends (#D1’-Dm’; [0070]-[0082]), a gate of each of the plurality of transistors (#T1-T4) is connected to the control end (i.e., control end that receives #CLKO), a source of each of the plurality of transistors (#T1-T4) is connected to each of the plurality of data signal output ends (#D1’-Dm’), and a drain of each of the plurality of transistors (#T1-T4) is connected to the input end ([0071]-[0083]); and
wherein when the display device (#200) is powered off, the plurality of transistors (#T1-T4) are turned on by the control signal (#CLKO), and the common electrode voltage (#Vcom) flows to the plurality of data signal output ends (#D1’-Dm’) through the plurality of transistors (#T1-T4; [0061]-[0068]; [0071]-[0083]).
As per claims 3 and 12, Lee discloses the display (electronic) device according to claim 1 (claim 10), wherein all of the plurality of transistors are transistors of a same type ([0083]).
As per claims 4 and 13, Lee discloses the display (electronic) device according to claim 1 (claim 10), having (wherein the display device has) a normal display mode and a power-off mode ([0044]; [0068]);
wherein when the display device (#200) is under the normal display mode, the plurality of transistors are all turned off, and the data driving chip outputs the data signal to the display panel (#200) through the plurality of data signal output ends ([0068]; [0076]-[0082]); and
wherein when the display device (#200) is under the power-off mode, the plurality of transistors are all turned on, and the common electrode voltage is outputted to the plurality of data signal output ends ([0068]; [0076]-[0082]).
As per claims 5 and 14, Lee discloses the display (electronic) device according to claim 1 (claim 10), wherein the display panel (Fig. 7, #200) comprises a plurality of data lines (#DL1-DLm), and each of the plurality of data lines (#DL1-DLm) is connected to each of the plurality of data signal output ends (#D1’-Dm’; [0108]-[0110]).
As per claims 6 and 15, Lee discloses the display (electronic) device according to claim 5 (claim 14), wherein the display panel (#200) further comprises a plurality of scanning lines (#GL1-GLn), the plurality of scanning lines (#GL1-GLn) and the plurality of data lines (#DL1-DLm) intersect each other to define a plurality of pixel units ([0110]-[0111]), each of the plurality of pixel units is electrically connected to a common electrode, and the common electrode is electrically connected to the input end (i.e., input end that receives #Vcom; [0060]-[0066]; [0109]; where a common electrode is inherently present ).
As per claims 7 and 16, Lee discloses the display (electronic) device according to claim 1 (claim 10), wherein the control unit (#140) is integrated in the data driving chip (#100; [0041]).
As per claim 10, Lee discloses an electronic device (Abstract), comprising a display device, wherein the display device comprises a display panel (Fig. 7, #200) and a driver circuit (#100), and the driver circuit (#100) is configured to drive the display panel (#200; [0040]) and comprises:
a data driving chip (#100), which has a plurality of data signal output ends (#D1’-Dm’), and is configured to output a data signal to the display panel (#200) through the plurality of data signal output ends (#D1’-Dm’; [0063]-[0066]);
a control chip (#110), which is configured to output a control signal (#CLKO) when the display device (#200) is powered off ([0044]; [0070]-[0071]); and
a control unit (#140), which has a control end (i.e., control end that receives #CLKO), an input end (i.e., input end that receives #Vcom), and a plurality of output ends (i.e., output ends that outputs ±AVDD, Vcom), wherein the control end (i.e., control end that receives #CLKO) is electrically connected to the control chip (#110), the input end (i.e., input end that receives #Vcom) receives a common electrode voltage (#Vcom), and each of the plurality of output ends (i.e., output ends that outputs ±AVDD, Vcom) is connected to each of the plurality of data signal output ends (#D1’-Dm’; [0060]-[0066]), and each of the plurality of transistors (#T1-T4) is connected to each of the plurality of data signal output ends (#D1’-Dm’; [0070]-[0082]), a gate of each of the plurality of transistors (#T1-T4) is connected to the control end (i.e., control end that receives #CLKO), a source of each of the plurality of transistors (#T1-T4) is connected to each of the plurality of data signal output ends (#D1’-Dm’), and a drain of each of the plurality of transistors (#T1-T4) is connected to the input end ([0071]-[0083]); and
wherein when the display device (#200) is powered off, the plurality of transistors (#T1-T4) are turned on by the control signal (#CLKO), and the common electrode voltage (#Vcom) flows to the plurality of data signal output ends (#D1’-Dm’) through the plurality of transistors (#T1-T4; [0061]-[0068]; [0071]-[0083]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee (US 20140375534) (Lee’534).
As per claims 8 and 17, Lee discloses the display (electronic) device according to claim 1 (claim 10).
However, Lee does not teach (the display device) further comprising (comprises) a chip on film, wherein an end of the chip on film is connected to the display panel, and the data driving chip and the control unit are disposed on the chip on film.
Lee’534 teaches (the display device) further comprising (comprises) a chip on film (Figs. 2-3, #COF), wherein an end of the chip on film (#COF) is connected to the display panel (#PNL), and the data driving chip (#SIC) and the control unit (#10) are disposed on the chip on film (#COF; [0037]-[0039]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data driving chip and the control unit of Lee mounted according to Lee’534 so as to provide the integrated circuit mounted in a chip on film COF manner on a flexible printed circuit board (Lee’534: [0037]).
As per claims 9 and 18, Lee in view of Lee’534 discloses the display (electronic) device according to claim 8 (claim 17), (wherein the display device) further comprising (comprises) a circuit board (Lee’534: #PCB), wherein another end of the chip on film (Lee’534: #COF) is connected to the circuit board (Lee’534: #PCB), and the control chip (Lee’534: #12) is disposed on the circuit board (Lee’534: #PCB; [0037]-[0038]).
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
Applicant states on pages 9-10 in the Remarks, “However, the first selection circuit 142 and the second selection circuit 144 of Lee are respectfully connected to two ends of the gray-scale voltage generator 150, not each signal output ends…Therefore, according to FIGs. 2-4 and related description of Lee, Applicant respectfully submits that the switching devices T1-T4 of Lee are not connected to each of the plurality of data signal output ends. In Lee, the switching devices T1-T4 are only connected to the first reference terminal 152 and the second reference terminal 154 of the gray-scale voltage generator 150”.

The Examiner respectfully does not agree. The prior art of Lee discloses on Figure 1 as shown below the voltage selector 140 which includes the selection circuits 142 and 144 (as disclosed by Lee on Figure 2), where the selection circuit 142 contains the transistors T1-T3 (as disclosed by Lee on Figure 3) and the selection circuit 144 contains the transistor T4 (as discloses by Lee on Figure 4), are connected to the gray-scale voltage generator 150. The gray-scale voltage generator 150 is shown to be connected to the Data Driver 162 and the Data Driver 162 is shown to be connected to the plurality of data signal output ends of D1’-Dm’.


    PNG
    media_image1.png
    824
    1258
    media_image1.png
    Greyscale

	
Lee further discloses on paragraph 0061, “The voltage selector 140 outputs the common voltage Vcom and selectively outputs either one of the positive power voltage +AVDD and the negative power voltage -AVDD according to the logic state of the control signal CLKO that indicates a power-down mode”.
Lee discloses on paragraph 0062, “The gray-scale voltage generator 150 generates normal gray-scale voltages and common gray-scale voltages using the selectively output voltages”.
Lee discloses on paragraph 0064, “The data driver 162 changes the data signal DATA1 from the signal controller 120 to normal the data voltages D1~Dm using the normal gray-scale voltages provided from the gray-scale voltage generator 150”.
Lee discloses on paragraph 0065, “Meanwhile, during the power-down of the driving device 100, the data driver 162 changes the data signal DATA1 to common data voltages D1'~Dm' using the common gray-scale voltages provided from the gray-scale voltage generator 150”.
Lee discloses on paragraph 0066, “The data driver 162 outputs a selection among the image data voltages D1~Dm and the common data voltages D1'~Dm' to the liquid crystal display panel 200 (shown in FIG. 7) in response to the data control signal CT1 from the signal controller 120”.
Therefore, the Lee discloses the limitation of “each of the plurality of transistors is connected to each of the plurality of data signal output ends” as recited in claim 1.


	Applicant states on pages 10-11 in the Remarks, “Moreover, regarding at least FIG. 7 and related description of Lee, it can be understood that the after the voltage selector 140 receives the power-down control signal CLKO from the L VDS receiver 110, the voltage selector 140 outputs the common voltage Vcom to make the gray-scale voltage generator 150 output the common voltage Vcom to the data driver 162. 
Therefore, a personal having ordinary skill in the art (PHOSITA) can understand that the common voltage Vcom of Lee at least need the voltage selector 140, the LVDS receiver 110, and the gray-scale voltage generator 150 to be outputted to the data driver 162. However, in the present application, there is no the gray-scale voltage generator 150 for transmitting the common voltage Vcom. From above, Applicant respectfully submits that the circuit disclosed by Lee is totally different from the present application”.
	The Examiner does not agree as the prior art of the display device of Lee performs the same function as the display device specified in the claims. Therefore, the prior art element of the display device of Lee meets the recited limitations and performs the identical function as specified in the claims in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)


	Applicant states on pages 8 and 12 in the Remarks, “According to paragraphs [0029] and [0050] of the specification, and FIG. 2 of the present application, when the display panel is powered off, as the common electrode voltage can flow to the data signal output end through the control unit, the data signal outputted from the data signal output end and the common electrode voltage have the same power off tendency. Therefore, the problem that the display panel flashes white during the shutdown of the display device can be effectively prevented. Furthermore, according to FIG. 4, the common electrode voltage flows to one of the data signal outputs end through one corresponding transistor of the control unit, i.e, whether the common electrode voltage flows to one of the data signal output ends is controlled by one transistor connected to each of the data signal output ends. In this way, current flows through each transistor is small, so the invention of the display device of the present application is simple and robust…However, in the present application, if one transistor is failure, as other transistors can work normally, the display device of the present application can still work in a substantially normal mode”.
However, it is noted that the features upon which applicant relies (i.e., the problem that the display panel flashes white during the shutdown of the display device can be effectively prevented, current flows through each transistor is small, so the invention of the display device of the present application is simple and robust, if one transistor is failure, as other transistors can work normally, the display device of the present application can still work in a substantially normal mode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622